Baedebít, J.
The paramount question in this litigation is whether this action can be maintained in view of the limitation contained in the policy that the action must be brought within sis months from the time of the death of the assured. It was stipulated by the parties that Griem died September 17, 1892, and that this action was not commenced until August 7, 1893, nearly eleven months after his decease. It is settled law in this state that stipulations in an insurance contract limiting the time within which an action may be commenced thereon to a time shorter than that allowed by the statute of limitations are valid and binding upon the parties. Hart v. Citizens' Ins. Co. 86 Wis. 77. While, as *533suggested iu that ease, there are conflicting lines of decisions on this question, this court stands committed to the doctrine that parties must abide by the contracts they have made, and, in absence of any proof of facts and circumstances upon which an estoppel may be predicated, there can be no relief granted, unless the terms of the contract have been complied with. Of course, if the limitation were so short as to be unreasonable, or the company had done anything to induce the beneficiary in the policy to postpone commencing her action, a different question would arise, but there is no suggestion of anything of this kind in the case. It appears on the face of the complaint that proofs of death were not furnished the company until nearly seven months after Griem’s death, and suit was not commenced until nearly four months' thereafter. In Shackett v. People's Mut. Ben. Soc. 107 Mich. 65, where the limitation was nine months after death and suit was brought nine days after the expiration of that time, the court held that the action could not be maintained. In Lents, v. Teutonia F. Ins. Co. 96 Mich. 445, the limitation was six months, and the suit was brought six months and twelve days after loss. The plaintiff was defeated. There are many cases in other jurisdictions to the same effect. The rule is based on the letter of the contract, which leaves no room for construction.
But it is urged that the words “legal proceedings,” used in the policy, do not. necessarily mean proceedings in a court to enforce the claim; that the filing of proofs, the employment of counsel, drafting of papers, or other preparations for enforcing the claim, are “ legal proceedings,” within the meaning of the policy. Ye cannot agree with this construction of the words used. The stipulation is that “ legal proceedings for recovery hereunder may not be brought unless begun within six months from the time of the death,” etc. There is nothing uncertain or ambiguous in this clause. The suggestion that legal proceedings for recovery on this policy *534may mean the employment of counsel by the beneficiary, or the preparation by her attorney of papers in his office, hardly merits sober consideration. Ex parte preparations to commence a suit hardly meet the requirement that “legal proceedings shall be begun” within the time limited. Legal proceedings, within the purview of this stipulation, must mean such proceedings to enforce the claim as the law sanctions of authorizes. Eothing short of the commencement of an action will fulfill this requirement. The plaintiff, having failed, without excuse, to live up to the terms and conditions of the contract, cannot • justly complain because she is denied relief.
Several other questions relative to proceedings on the trial were urged for our consideration, but the view we have taken of the case renders it unnecessary to discuss or determine them.
In view of the stipulation as to date of Griem’s death and the commencement of this action, no new trial will be necessary.
By the Gourt.— The judgment of the circuit court is reversed, and the cause is remanded with directions to dismiss the complaint.